Title: To George Washington from Anthony Butler, 9 March 1778
From: Butler, Anthony
To: Washington, George



Sir
Reading [Pa., c.9] March 1778

As I am informed that the Power of regulating the Appointments of the Quarter Master Genls Department is vested solely in you, I think

it incumbent upon me and therefore take the Liberty to Lay before you my Proceedings in that Department as an Agent for Camp Equipage &c.
When General Mifflin the late Quarter Mastr General resigned, the Congress requested by a Resolve that he would superintend the Department untill they appointed another Quarter Master General: in Consequence of which he desired that I would go on providing such supplies as Colonel Lutterloh or the acting Deputy Qr Masr Genl at the Army should write for; and continue also to make a large Provision for the ensuing Campaign as ⅌ the enclosed Return of Stores.
The enclosed Return of Stores provided since that time and now remaining in my Possession, together with my Prospects of Supplies in the several Articles I provide, will show in what Forwardness my Department is—I must confess it does not equal the Expectations I had formed—indeed the Difficulties I meet with in endeavouring to execute my Business are very great—instead of having my Materials and my Workmen centered in one City as was my Situation the last Campaign, I have now to look to the extreme Ends of the States for them; this alone will occasion Delays and Disappointments that prevent my Business from being carried on with the same Certainty and Precision it used.
Upon the subject of Tents the most important Article in my Department I wrote a few days ago to the honle the Board of War: I enclose a Copy of that Letter and upon that Head I think I need not add any more.
I have not yet a single Camp Kettle in Advance, the Severity of the Weather has been a principal Cause in preventing the rolling of the Iron—I have had two Ton ready rolled this fortnight past to send to the manufactory in New Jersey but have been delayed for Want of Waggons I applied for four Teams to Mr Young comg Waggon Master General of this State and after being kept in Suspense for nine days with repeated Promises of having them, I was at last told by Coll Holla the Waggon Master of this County “that I could not have them that it was against the Law for any Waggons to go any where but to Head Quarters[”]—the Iron now remains on hand and the Workmen at the Manufactory are idle for Want of it—this is an Obstacle to my Business which if not removed will render it impossible for me to execute it.
There are fifty Covered Waggons making about 8 miles from this town on the Road to Philad., the Bodies are all finished and thirty of the Carriages will be shortly so; as I think they are exceedingly exposed I have desired the Maker to look out for a convenient Place near to the Susquehannah where they can be finished and I would apply for Waggons to have them removed—there are also 22 Wagons loaded with

Spare Ammunition at Rheimstown which want repairing. I wrote to the Commissary superintending them to have them brought to the Place where the Workmen & Materials ⟨ar⟩e, and they should be repaired; otherwise it would be impossible to do it.
Enclosed are the Returns of Stores provided and delivered out by me the last Campaign throughout which I flatter myself there was nothing wanting in my Part of the department at least I am confident there was no Demand made upon me but what I answered. I wish I could have Reason to hope for the same Success this ensuing Year but I feel myself inadequate to the Task of Supplying the Army as amply as my Regard for the Welfare of it would make me desirous and as soon as any Person of Superior Abilities and equal to the Task can be appointed I will readily and chearfully resign in his favor.
The most Ardent Wish I have is to see America firmly fixed in Liberty & Independence, and whenever my Interest interferes with hers I hope I shall always have Virtue enough to sacrifice it to her. I have the honor to be with Respect Your Excellencys very hble servt

Anthy Butler

